IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-45,853-05 & -06


GILBERT GUTIERREZ, Relator

v.

 JUDGE, 409TH JUDICIAL DISTRICT COURT, Respondent





ON APPLICATIONS FOR A WRIT OF MANDAMUS
CAUSE NOS. 64749 & 64750 IN THE 409TH JUDICIAL DISTRICT COURT
FROM EL PASO COUNTY


 Per curiam.

O R D E R


	Relator has filed motions for leave to file applications for a writ of mandamus pursuant to the
original jurisdiction of this Court. In them, he contends that he filed two applications for a writ of habeas
corpus in the 409th Judicial District Court of El Paso County, that more than 35 days have elapsed, and
that the applications have not yet been forwarded to this Court. Relator contends that the district court
entered an order designating issues on December 9, 2003.
	 In these circumstances, additional facts are needed. The respondent, the judge of the 409th  District
Court of El Paso County, is ordered to file a response with this Court by having the District Clerk submit
the record on such habeas corpus applications or by setting out the reasons that no findings have been
made since the order designating issues was entered. These applications for leave to file a writ of
mandamus will be held in abeyance until the respondent has submitted the appropriate response. Such
response shall be submitted within 30 days of the date of this order.

Filed: June 20, 2007
Do not publish